Citation Nr: 1636263	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  12-07 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1975 and from July 1975 to May 1981.

This appeal is before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In June 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.

The Veteran's claim for service connection for PTSD was filed as a claim to reopen a previous final denial based on new and material evidence.  The RO considered the claim reopened.  The Board concurs with this determination, based on the Veteran's new account of stressor events, and will not address the new and material evidence aspect of this matter further in this appeal.


FINDING OF FACT

In October 1980 the Veteran sustained a self-inflicted gunshot wound to the head, which was proximately caused by his own misconduct and was thus not incurred in the line of duty; the evidence of record does not otherwise show that in-service event, injury, or disease is related to a current acquired psychiatric disability.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated February 2010.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records and Social Security records identified by the Veteran.  

The Veteran has not been provided with a VA examination.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  As explained below, the Board finds that there was no event, injury, or disease related to an acquired psychiatric disorder that occurred in service, and VA therefore has no duty to provide a medical examination.
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



Merits

The Veteran claims service connection for PTSD.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires:  (1) a diagnosis of the disorder made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-5); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a).

There are several avenues to document an in-service stressor, other than obtaining verification from the Joint Services Records Research Center (JSRRC) or other government records repository:  an in-service PTSD diagnosis with lay testimony; combat service with lay testimony; prisoner of war status with lay testimony; lay evidence of personal assault with appropriate corroboration; and a stressor related to a veteran's fear of hostile military or terrorist activity, with appropriate medical evidence.  38 C.F.R. § 3.304(f).  Lay evidence may establish an in-service stressor if the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As an initial matter, the Board notes that extensive evidence reflects that the Veteran was discharged from service after suffering a self-inflicted gunshot wound in October 1980.  The Veteran disputes that the wound was self-inflicted and states that he was shot by a fellow soldier, contrary to the findings of a report by the Army Criminal Investigation Division (CID).  The Veteran's dispute with CID's findings is explained in detail in an August 2009 final Board decision denying the Veteran's service connection claim.  For reasons explained therein, the Board found that the Veteran's self-inflicted gunshot wound was proximately caused by the Veteran's own misconduct and was thus not incurred in the line of duty.  Since the August 2009 Board decision, no evidence has been added to the record in regard to the October 1980 gunshot wound, with the exception of statements by the Veteran which repeat his prior allegations.  For these reasons, the Board incorporates the analysis of the August 2009 Board decision, and will not further address service connection based on the October 1980 gunshot wound.

VA treatment records reflect extensive treatment for a mood disorder secondary to a traumatic brain injury (TBI) and PTSD, the bulk of which reflects the Veteran's reports that he was shot in the head by a fellow soldier in October 1980.  His therapy focuses both on the October 1980 incident and his struggles thereafter with CID and VA to prove that he did not shoot himself in the head.  There is no indication of any separate stressors reflected in treatment records until March 2011, when the Veteran reported having nightmares about a fellow soldier run over by a tank in service.  He also reported seeing a man electrocuted while in Germany.  In September 2011, the Veteran further reported that in service he saw a lot of people blown up while trying to cross a mine field into West Germany.  The Veteran asked his physician to write a letter stating that the Veteran's PTSD was not due to his gunshot wound, but due to "his job, like mine fields, and getting shot at in Germany."  The Veteran's records of treatment through May 2013 reflect that these statements were made, but do not reflect new focus or additional details regarding these stressors.

In his March 2012 substantive appeal, the Veteran named in-service stressors apart from the October 1980 incident.  Specifically, he stated that his current PTSD was due to (1) witnessing a fellow soldier electrocuted atop a tank turret when coming in contact with transit power lines in Germany; (2) witnessing European civilians injured and killed when running through mine fields in Germany to avoid East/West border checkpoints; and (3) witnessing a fellow soldier crushed between two tanks.

Via a February 2015 letter, VA requested additional information necessary to corroborate these stressors.  The letter included a form for the Veteran to complete and provide specific dates and locations for his stressors to allow for records to be searched.  The Veteran did not respond, and in July 2015 VA issued a formal finding of a lack of information necessary to corroborate stressors in connection with the Veteran's PTSD claim. 

At his June 2016 hearing before the Board, the Veteran again denied that the October 1980 gunshot wound was not self-inflicted.  As discussed above, he did not provide any information regarding this incident that was not already contained in the record prior the Board's August 2009 decision.  As to the additional stressors, the Veteran described the stressors raised in his substantive appeal, but did not provide date ranges or locations for these incidents.  

The Board finds that the evidence weighs against a finding of an in-service event, injury, or disease related to a current acquired psychiatric disability, with the exception of a self-inflicted gunshot wound to the head sustained by the Veteran in October 1980 which was proximately caused by his own misconduct and was thus not incurred in the line of duty.  Specifically, there is not sufficient evidence in the record to corroborate the incidents reported.  Those service personnel and treatment records in the Veteran's claims file do not refer to any such incidents occurring, and the Veteran has failed to provide any detail to allow VA to conduct a meaningful search for records of such incidents.  While the Veteran stated he witnessed the deaths of two fellow soldiers, he has not provided their names, the place they died, or an approximate date of their deaths.  Furthermore, despite voluminous records of psychiatric treatment over many years, there is no evidence of the Veteran ever referencing these deaths prior to filing this appeal.  Rather, the Veteran's treatment has focused on the trauma of his own injury, not the deaths of others which he witnessed.  After raising these new stressors, the Veteran asked his psychiatrist for a letter indicating that they caused his PTSD and his gunshot wound did not.  Due to the timing of these stressor accounts and because the Veteran has not responded to requests for more detailed information about them, the Board finds that they lack credibility.  For these reasons, the Board finds no in-service event, injury, or disease related to a current acquired psychiatric disability, with the exception of the October 1980 self-inflicted gunshot wound not incurred in the line of duty.  Service connection must therefore be denied.


ORDER

Service connection for an acquired psychiatric disability, to include PTSD, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


